Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

	OBJECTION

	2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '146 application as U.S. 10,519,492.

	NON-PRIOR ART REJECTIONS

	3.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

	Claims 8, 9, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	A)	Claim 8 is indefinite because 'said electronic elements' lacks proper antecedent basis. Correction is required.

	B)	Claim 9 is indefinite because 'said fluid assembly layer or on a second fluid assembly layer' lacks proper antecedent basis. Correction is required.


4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,519,492.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the instant claims are related as species-genus.  That is, instant claims 1-11 are broader in that they lack two 'wherein' clauses that are required in patented claims 1-11; and instant claims 12-17 are broader in that they lack two 'wherein' clauses that are required in patented claims 12-17.

PRIOR ART REJECTION

	5.	It is noted that claims which are essentially identical to the instant claims were subjected to the below rejection during prosecution of the parent '146 application in the Office action mailed 02/02/15.  Thus, this rejection is now repeated with minor modifications.

6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cary (WO 2008/105814).
	Cary teaches a method and disposable platform for detecting a target nucleic acid comprising: disposing a sample comprising the target nucleic acid in a sample chamber of a disposable platform and orienting the disposable platform vertically or at a tilt (see page 25, line 32-35, page 26, line 1-35, page 6, line 7-22, page 4, line 4-35, page 5, line 1-35, example 5 on page 33-37); reacting the sample with a liquid or previously lyophilized amplification mix (see page 26, line 1-35, page 27, line 1-35, page 28, line 1-10, page 6, line 7-22, page 4, line 4-35, page 5, line 1-35, example 5 on page 33-37); opening a first vent pocket connected to an amplification chamber to lower pressure capillary action, thereby enabling the reacted sample to flow into the amplification chamber and amplifying the target nucleic acid in the amplification chamber (see page 26, line 1-35, page 27, line 1-35, page 28, line 1-10, page 6, line 7-22, page 4, line 4-35, page 5, line 1-35, example 5 on page 33-37); opening a second vent pocket connected to a labelling chamber to a lower pressure, thereby enabling the amplified target nucleic acid to flow 
	With reference to claims 1, 4, 6, 13-15, Cary teaches that the amplification comprises resistive heating element located within the disposable platform in a vicinity of the amplification chamber and labelling chamber, and a passively-cooling system (see example 5 on page 33-37).
	With reference to claims 7 and 16, Cary teaches that the detection subsystem does not comprise detection particles (see page 4, line 4-35, page 5, line 1-35).
	With reference to claims 11 and 17, Cary teaches that the method comprises a docking station to control the operation of the disposable platform (see page 4, line 4-6).
	Thus, the instant disposable platform and method cannot be distinguished from the disposable platform and method of Cary.

	CONCLUSION

	7.	No claims are free of the prior art.

	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/11/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637